

114 S2895 IS: Extending Justice for Sex Crime Victims Act of 2016
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2895IN THE SENATE OF THE UNITED STATESApril 28, 2016Mrs. Feinstein (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo extend the civil statute of limitations for victims of Federal sex offenses. 
	
 1.Short titleThis Act may be cited as the Extending Justice for Sex Crime Victims Act of 2016. 2.Extension of statute of limitations for civil remedy for personal injuriesPart I of title 18, United States Code, is amended—
 (1)in section 1595(c)— (A)in the matter preceding paragraph (1), by striking not later than the later of; and
 (B)in paragraph (1) by striking after the cause of action arose and inserting the following:  after the date upon which the plaintiff discovers the later of—(A)the violation that forms the basis for the claim; or (B)the injury that forms the basis for the claim; or; and
 (2)in section 2255(b), by striking filed within 10 years and all that follows through the end and inserting the following:  filed—(1)not later than 10 years after the date upon which the plaintiff discovers the later of— (A)the violation that forms the basis for the claim; or
 (B)the injury that forms the basis for the claim; or (2)in the case of a person under a legal disability, not later than 10 years after the disability ends..